Citation Nr: 1455593	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-13 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for impingement syndrome of the right shoulder prior to July 11, 2012, and in excess of 10 percent thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to March 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal was subsequently transferred to the RO in Detroit, Michigan. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in October 2010.  A transcript of the hearing has been associated with the claims file. 

In June 2012, the Board remanded the Veteran's claim for additional development.  In a December 2012 decision, the Agency of Original Jurisdiction awarded a 10 percent rating for right shoulder impingement syndrome, effective July 11, 2012.  As the Veteran has not expressed satisfaction with the 10 percent rating, and the rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issue has been characterized accordingly.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected right shoulder impingement syndrome has been manifested by pain, weakness and tenderness resulting in limitation of motion of the right arm to shoulder level. 


CONCLUSION OF LAW

The criteria for the assignment of an initial 20 percent rating, and no higher, for service-connected impingement syndrome of the right shoulder have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5201 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Regarding VA's duty to notify, in December 2007, the AOJ sent a letter to the Veteran providing the notice required for his claim of service connection for a right shoulder disability.  Benefits were subsequently granted, and the Veteran appealed the rating assigned.  In cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The February 2010 Statement of the Case (SOC) set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formula for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed to obtain all schedular ratings above the initial evaluation that the RO assigned. 

The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").
With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, VA examination reports, the Veteran's lay statements, and the October 2010 hearing transcript.

As noted, the Veteran's claim was remanded for additional development in June 2012.  Specifically, the Board requested that the AOJ obtain any outstanding VA treatment records from February 2010 to the present.  The Veteran was then to be scheduled for a VA examination to determine the extent of his right shoulder disability.  

Following the Board's remand, the Veteran was afforded a VA examination in July 2012 which complied with the Board's remand instructions.  The Veteran's VA treatment records were also obtained and associated with his claims file in September 2012.

While the VA treatment records were associated with the claims file after the July 2012 VA examination, the Board notes that this has not resulted in any prejudice to the Veteran.  Specifically, the recently received records are duplicates of those already contained in the claims file and reviewed by the July 2012 VA examiner.  In this capacity, the Board notes that the Veteran testified during the October 2010 hearing that he does not receive treatment for his shoulder disability.  See Board Hearing Tr. 4.  

Thus, the Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

As noted, the Veteran was provided with a VA examination in July 2012.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered a diagnosis consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).  The Veteran and his representative have not contended otherwise.

The record reflects that at the October 2010 hearing, the undersigned Acting Veterans Law Judge clarified the issue on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Based in part on information obtained at the hearing, the Board remanded the appeal in June 2012 for additional development.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

II.  Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Specific diagnostic codes will be discussed where appropriate below.  In addition, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2014).  

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2014).  

The Veteran's right shoulder impingement syndrome is currently rated under Diagnostic Codes 5201-5019.  In this case, the Board has considered whether another rating code is "more appropriate" than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Upon review, the record indicates that the Veteran's impingement syndrome of the right shoulder does not include ankylosis and Diagnostic Code 5200 (ankylosis of scapulohumeral articulation) is therefore not appropriate.  Further, the Veteran's right shoulder disability does not include impairment of the clavicle or scapula (Diagnostic Code 5203) or impairment of the humerus (Diagnostic Code 5202).  Use of these diagnostic codes is therefore not warranted.

Diagnostic Code 5024 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (tendonitis) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5013 through 5024 are to be rated based on limitation of motion of affected parts, as arthritis, degenerative (Diagnostic Code 5003). 

Under Diagnostic Code 5003, arthritis of a major joint will be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  For the purpose of rating disabilities due to arthritis, the shoulder is considered a major joint.  See 38 C.F.R. § 4.45 (2014). 

The record indicates that the Veteran's right hand is his dominant hand.  See the July 2012 VA examination report; see also 38 C.F.R. § 4.69 (2014) (a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major).

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2014).
Diagnostic Code 5201 (arm, limitation of motion of) provides for the following levels of disability for the major (dominant) upper extremity: to 25 degrees from side, a 40 percent rating; midway between side and shoulder level, a 30 percent rating; and at shoulder level, a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).

III.  Analysis

The Veteran's impingement syndrome of the right shoulder is currently assigned a noncompensable (zero percent) rating prior to July 11, 2012, and a 10 percent disability rating thereafter.  For the following reasons, the Board finds that a 20 percent rating is warranted throughout the appeal period.

In his September 2008 Notice of Disagreement, the Veteran reported that he is unable to lift his right arm above his shoulder following repetitive use.  The Veteran is competent to provide evidence regarding symptoms and facts and circumstances he can observe and describe.  38 C.F.R. § 3.159(a)(2).  Moreover, the Board finds his statements to be credible.  

With respect to the criteria for a rating in excess of 20 percent, the assignment of a 30 percent rating requires limitation of motion of the arm to midway between side and shoulder level. 

Here, the Veteran was afforded VA examinations in February 2008 and July 2012.  These examinations both noted that the Veteran is able to extend his arm well beyond shoulder level.  Moreover, even after repetitive use testing, both examination reports indicate that the Veteran's right arm range of motion did not meet or approximate the criteria necessary for a 30 percent rating.

As noted, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  DeLuca, 8 Vet. App. at 204-07; see 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2014).  

As detailed above, the Board is assigning a 20 percent disability rating based on the Veteran's competent and credible statements that his right arm range of motion is limited to 90 degrees following repetitive use.  The Veteran has not alleged, and the record does not suggest, that his right arm range of motion is limited to midway between his side and shoulder level, even after repetitive use.  Thus, there is no basis upon which to assign a rating in excess of 20 percent based on 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 204-07; Mitchell, 25 Vet. App. at 43.

IV.  Extraschedular Considerations

Extraschedular ratings may be awarded in cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1) (2014).  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1).  

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 115-16.  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's right shoulder disability.  In fact, the Veteran's symptomatology, which includes pain, weakness, and limitation of motion, is specifically contemplated under the appropriate ratings criteria.  The evidence therefore fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  In this case, there is no indication that the Veteran has required frequent hospitalizations for his right shoulder disability; in fact, it does not appear that the Veteran has been hospitalized at all for this disability.

With respect to employment, the evidence of record indicates that the Veteran works as a government contractor.  See Board Hearing Tr. 7.  While the Veteran testified that he will occasionally struggle at work due to his right shoulder disability, there is no indication that this disability has caused him to miss work or creates any unusual employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An increased, initial disability evaluation of 20 percent, but no higher, is granted for right shoulder impingement syndrome. 



____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


